NUMBER 13-14-00646-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JOEL MACARENO,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


               On appeal from the County Court at Law No. 1
                        of Hidalgo County, Texas.


                          MEMORANDUM OPINION

               Before Justices Garza, Benavides, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Joel Macareno, attempts to appeal a conviction for possession of a

controlled substance. The trial court has certified that this “is a plea-bargain case, and

the defendant has NO right of appeal,” and “the defendant has waived the right of appeal.”

See TEX. R. APP. P. 25.2(a)(2).
       On January 21, 2015, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On January 21, 2015, this Court abated the appeal because of counsel’s failure to

respond to the order. Based on the trial court’s hearing, the trial court judge found that

appellant waived his rights and entered a plea of guilty on his own free will.

       The Court, having examined and fully considered the record before the Court,

concludes that appellant has not established: (1) that the certification currently on file

with this Court is incorrect, or (2) that appellant otherwise has a right to appeal. The

Texas Rules of Appellate Procedure provide that an appeal must be dismissed if the trial

court’s certification does not show that the defendant has the right of appeal. See TEX.

R. APP. P. 25.2(d), 37.1, 44.3, 44.4. Accordingly, this appeal is DISMISSED.



                                                  PER CURIAM



Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of March, 2015.
2